IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GARY B. REED A/K/A                   NOT FINAL UNTIL TIME EXPIRES TO
DAVID JAMES PHILLIPS,                FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-2895
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed October 20, 2015.

An appeal from an order of the Circuit Court for Bay County.
Brantley S. Clark, Jr., Judge.

Gary B. Reed a/k/a David James Phillips, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Charles R. McCoy, Senior Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. Hall v. State, 117 So. 3d 478 (Fla. 1st DCA 2013).

WOLF, WETHERELL, and MARSTILLER, JJ., CONCUR.